SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 25, 2000 Date of Report (Date of earliest event reported) SILVERTHORNE PRODUCTION COMPANY (Exact name of registrant as specified in its charter) Colorado 0-11730 84-0189377 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 7001 Seaview Avenue NW, Suite 210, Seattle, Washington (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (206) 297-6151 Not Applicable (Former name or former address, if changed since last report) ITEM 7. FINANCIAL STATEMENTS AND EXHIBITS. (a) Financial Statements of Businesses Acquired By amendment the registrant is filing the required unaudited financial statements in connection with its acquisition of Aquila International Telecommunications, Inc. as previously reported in Current Reports on Form 8-K that were dated April 25, 2000 and filed on May 5, 2000 and June 15, 2000. Aquila International Telecommunications, Inc. Unaudited March 31, 2000 and 1999 (b) Pro Forma Financial Information The registrant is filing the required pro forma data in connection with its acquisition of Aquila International Telecommunications, Inc. as previously reported in a Current Report on Form 8-K that was dated April 25, 2000 and filed on May 5, 2000. (c) Exhibits None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SILVERTHORNE PRODUCTION COMPANY Dated: January 31, 2001 By: /s/ Darrell H. Hughes Darrell H. Hughes, President and Chief Executive Officer (a) AQUILA INTERNATIONAL TELECOMMUNICATIONS, INC. March 31, 2000 and 1999 TABLE OF CONTENTS Unaudited Financial Statements: Unaudited Balance Sheets Unaudited Statements of Operations Unaudited Statements of Cash Flows Notes to Unaudited Financial Statements AQUILA INTERNATIONAL TELECOMMUNICATIONS, INC. Unaudited Balance Sheets December 31, March 31, 1999 2000 Assets Current assets Cash $ 20,392 $ 7,595 Accounts receivable 38,750 51,398 Other receivables 200 200 Total current assets 59,342 59,193 Property and equipment, net 170,830 151,018 Other assets Deposits 76,318 76,997 Total assets $ 306,490 $ 287,208 Liabilities and Shareholders' Deficit Current liabilities Accounts payable $ 42,894 $ 30,302 Accrued expenses 393,873 451,142 Deposits received 5,306 5,306 Loan from shareholder 25,900 25,900 Current portion - long-term liabilities 102,969 100,948 Total current liabilities 570,942 613,598 Long-term liabilities - net of current portion 854,332 885,000 Total liabilities 1,425,274 1,498,598 Shareholders' deficit Common stock - $1 par value, 5,000,000 shares 12,000 12,000 authorized Retained deficit (1,130,784) (1,223,390) Total shareholders' deficit (1,118,784) (1,211,390) Total liabilities and shareholders' deficit $ 306,490 $ 287,208 The accompanying notes are an integral part of these unaudited financial statements. AQUILA INTERNATIONAL TELECOMMUNICATIONS, INC. Unaudited Statements of Operations Three Months Ended March 31, 1999 2000 Income $ 617 $ 106,321 Cost of sales 5,373 101,529 Gross profit (4,756) 4,792 Operating expenses Sales, general and administrative 145,929 68,571 Depreciation and amortization 987 26,945 Interest 26,290 1,882 Total operating expenses 173,206 97,398 Net loss $ (177,962) $ (92,606) The accompanying notes are an integral part of these unaudited financial statements. AQUILA INTERNATIONAL TELECOMMUNICATIONS, INC. Unaudited Statements of Cash Flows Three Months Ended March 31, 1999 2000 Cash flows from operating activities Net loss $ (177,962) $ (92,606) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation expense 987 26,945 Changes in Accounts receivable 3,125 (12,648) Prepaid and deferred charges (7,737) (679) Accounts payable and accrued expenses 143,648 44,677 140,023 58,295 Net cash used by operating activities (37,939) (34,311) Cash flows from financing activities Loan from related parties 115,359 - Advance from ITHC - 135,000 Principal payments on capital leases (32,184) (106,353) Net cash provided by financing activities 83,175 28,647 Cash flows from investing activities Purchase of property and equipment (19,148) (7,133) Net cash provided by investing activities (19,148) (7,133) Increase in cash 26,088 (12,797) Cash - beginning of period 302 20,392 Cash - end of period $ 26,390 $ 7,595 Supplemental disclosures of cash flow information: Cash paid during the period for income taxes $ - $ - Cash paid during the period for interest $ 3,640 $ 1,882 NONCASH TRANSACTIONS Fixed assets purchased with capital leases $ - $ - The accompanying notes are an integral part of these unaudited financial statements. AQUILA INTERNATIONAL TELECOMMUNICATIONS, INC. Notes to Unaudited Financial Statements Note 1 - Summary of Significant Accounting Policies Description of Business The Company is a FCC licensed long distance carrier. It services primarily long distance telephone communications to a world-wide customer base through callback and debit and credit card applications. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all the information and complete footnotes required by generally accepted accounting principles for financial statements. For further information, refer to the audited financial statements and notes thereto for the years ended December 31, 1998 and 1999 included in the Current Report on Form 8-K/A filed with the Securities and Exchange Commission on June 15, 2000.
